Exhibit 10-BBe

2009 EQUITY INCENTIVE PLAN

OF TECH DATA CORPORATION

EFFECTIVE JUNE 10, 2009



--------------------------------------------------------------------------------

2009 EQUITY INCENTIVE PLAN

OF TECH DATA CORPORATION

 

1. PURPOSE

Tech Data Corporation (the “Company”) has established the 2009 Equity Incentive
Plan of Tech Data Corporation (the “Plan”) to promote the growth and
profitability of the Company by strengthening its ability to attract and retain
selected executive officers, employees and members of the Company’s Board, to
reward and motivate selected executive officers, employees and members of the
Company’s Board to achieve business objectives established to promote the
long-term growth, profitability and success of the Company, and to better align
the interests of selected executive officers, employees and members of the
Company’s Board with the Company’s shareholders by encouraging ownership of the
Common Stock of the Company. The Plan authorizes the grant of stock and cash
incentive compensation in the form of stock options, stock appreciation rights,
restricted stock, restricted stock units, performance awards and other
stock-based awards.

 

2. DEFINITIONS

For the purposes of the Plan, the following terms shall have the following
meanings:

“ADJUSTED NET INCOME” means, with respect to any fiscal year of the Company, the
amount reported as “Net Income” in the audited Consolidated Statement of Income
of the Company and Subsidiaries for such year (as set forth in the Company’s
Annual Report to Shareholders for such year), adjusted to exclude any of the
following items: (i) extraordinary items (as described in Accounting Principles
Board Opinion No. 30); (ii) gains or losses on the disposition of discontinued
operations; (iii) the cumulative effects of changes in accounting principles;
and (iv) any applicable adjustments for calculating net income per diluted share
in accordance with generally accepted accounting principles.

“AGGREGATE SHARE LIMIT” means the maximum number of shares of Common Stock
issuable under the Plan and set forth in Section 4 of the Plan.

“ANNUAL NET INCOME PER DILUTED SHARE” means, with respect to a fiscal year of
the Company in respect of which a determination thereof is being or to be made,
the Adjusted Net Income for such year divided by the applicable weighted average
number of diluted shares of Common Stock outstanding during such year.

“AWARD” means a Stock Option, SAR, Restricted Stock, Restricted Stock Unit,
Performance Award or Other-Stock-Based Award granted pursuant to the Plan.

“AWARD AGREEMENT” means any written or electronic agreement, contract or other
instrument or document evidencing an Award which may, but need not, be executed
or acknowledged by the Company and/or a Participant.

“BENEFICIAL OWNER” means a “beneficial owner” within the meaning of Rule 13d-3
under the Exchange Act.

“BOARD” means the Board of Directors of the Company.

“CODE” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute thereto, together with the published
rulings, regulations and interpretations duly promulgated thereunder.

“COMMITTEE” means the Compensation Committee of the Board, or such other persons
or committee to which the Board has delegated any authority, as may be
appropriate and permitted under the Plan and applicable law. A person may serve
on the Committee only if he or she is (i) a “non-employee director” within the
meaning of Rule 16(b)-3 under the Exchange Act, and (ii) an “outside director”
within the meaning of Section 162(m) of the Code.

 

2



--------------------------------------------------------------------------------

“COMMON STOCK” means the common stock, par value of $.0015, of the Company, or
any security issued by the Company in substitution or exchange therefor or in
lieu thereof.

“COMPANY” means Tech Data Corporation, a Florida corporation and subsidiaries,
or any successor corporation.

“COVERED EMPLOYEE” means any person who is a “covered employee” within the
meaning of Section 162(m) of the Code.

“CUMULATIVE NET INCOME” means, in respect of any Performance Period, the
aggregate cumulative amount of the Adjusted Net Income for the fiscal years of
the Company during such Performance Period.

“CUMULATIVE NET INCOME PER DILUTED SHARE” means, in respect of any Performance
Period, the aggregate cumulative amount of the Annual Net Income Per Diluted
Share for the fiscal years of the Company during such Performance Period.

“DIRECTOR” means a member of the Board.

“DISABILITY” means: (i) for a Participant granted an Incentive Stock Option, a
physical or mental condition that qualifies as a “disability” within the meaning
of Section 22(e)(3) of the Code; (ii) for a Participant granted an Award other
than Incentive Stock Options and employed in the United States, a physical or
mental condition that qualifies as a “disability” under the U.S. long-term
disability plan of the Company (irrespective of whether the Participant is
eligible to participate in such plan) and which prevents such Participant from
being in the full-time active employment of the Company for the entire period of
180 days immediately preceding termination of employment; and (iii) for a
Participant granted an Award and employed outside of the United States, a
physical or mental condition that qualifies as a long-term disability as
determined under local law.

“DIVIDEND EQUIVALENT” means, in respect of a Restricted Stock Unit, a
Performance Award or an Other Stock-Based Award, an amount equal to the cash
dividend on one share of Common Stock payable on a dividend payment date.

“EMPLOYEE” means any individual, including any Executive Officer of the Company,
who is on the active payroll of the Company or a Subsidiary at the relevant time
or as may be determined under local law.

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, including all rules and regulations promulgated
thereunder.

“EXECUTIVE OFFICER” means, at any time, an individual who is an Executive
Officer of the Company within the meaning of Exchange Act Rule 3b-7 or who is an
officer of the Company within the meaning of Exchange Act Rule 16a-1(f).

“FAIR MARKET VALUE” means, in respect of any date on or as of which a
determination thereof is being or to be made, the closing sales price of a share
of the Common Stock reported on such date on The NASDAQ Stock Market or, if the
Common Stock was not traded on such date, on the preceding day on which sales of
shares of the Common Stock were reported on The NASDAQ Stock Market, or if
shares of Common Stock are not then listed on The NASDAQ Stock Market, the fair
market value of a share of Common Stock on such date as determined in good faith
by the Committee.

“GROUP” means two or more persons acting as a partnership, limited partnership,
syndicate, or other group for the purpose of acquiring, holding, or disposing of
securities of an issuer within the meaning of Section 13(d) and 14(d) under the
Exchange Act.

“INCENTIVE STOCK OPTION” means any Stock Option to purchase shares of Common
Stock granted pursuant to Section 7 of the Plan that is intended to be and is
specifically designated as an “incentive stock option” within the meaning of
Section 422A of the Code.

 

3



--------------------------------------------------------------------------------

“NON-QUALIFIED STOCK OPTION” means any Stock Option to purchase shares of Common
Stock granted pursuant to Section 7 of the Plan that is not an Incentive Stock
Option.

“OUTSIDE DIRECTOR” means a Director who is not an Employee.

“OTHER STOCK-BASED AWARDS” means a grant made pursuant to Section 11 of the
Plan.

“PARTICIPANT” means an Employee or Outside Director to whom an Award has been
granted under the Plan.

“PERFORMANCE AWARD” means a grant made pursuant to Section 10 of the Plan, the
amount and settlement of which is contingent on the achievement of specific
Performance Goals during a Performance Period, determined using a specific
Performance Measure, all as specified in the related Award Agreement.
Performance Awards may be granted in the form of Stock Options, SARs, Restricted
Stock, Restricted Stock Units, and/or Other Stock-Based Awards.

“PERFORMANCE GOALS” mean, with respect to a Performance Award, one or more
targets, goals or levels of attainment selected by the Committee required to be
achieved in terms of the specified Performance Measure during the specified
Performance Period.

“PERFORMANCE MEASURE” means, with respect to a Performance Award, one or more of
the criteria identified at Section 10(c) of the Plan selected by the Committee
for the purpose of establishing, and measuring attainment of, Performance Goals
for a Performance Period in respect of such grant, as provided in the related
Award Agreement. For purposes of clarity, the Committee may establish a
Performance Measure on a regional or jurisdictional basis, Subsidiary by
Subsidiary basis, product-line basis, consolidated Company basis, or any other
manner that it determines appropriate in its sole discretion.

“PERFORMANCE PERIOD” means, with respect to a Performance Award, the one or more
periods of time, which may be of varying and overlapping durations, as the
Committee may select during which the attainment of one or more Performance
Goals will be measured.

“PERSON” means a “person” within the meaning of Section 13(d) and 14(d) under
the Exchange Act.

“PLAN” means this 2009 Equity Incentive Plan of the Company, as may be amended
from time to time.

“RESTRICTED PERIOD” means the period during which shares of Common Stock issued
to a Participant pursuant to an Award may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution, for such period, beginning on the date on which the
Award is granted.

“RESTRICTED STOCK” means shares of Common Stock issued pursuant to Section 9 of
the Plan with a restriction on transferability, risk of forfeiture and such
other restrictions as the Committee, in its sole discretion may impose, which
restrictions generally will expire on a specified date, upon the occurrence of a
specified event and/or on an accelerated basis under certain circumstances, as
specified in this Plan and set forth in the related Award Agreement.

“RESTRICTED STOCK UNIT” means an unsecured and unfunded promise to deliver
shares of Common Stock in the future pursuant to Section 9 of the Plan, the
terms and conditions of which shall be specified in the related Award Agreement.

“SAR” means a stock appreciation right granted pursuant to Section 8 of the
Plan, which entitles a Participant to receive, in the form of a cash payment or
shares of Common Stock (as specified by the Committee), an amount equal to the
excess of the Fair Market Value of a specified number of shares of Common Stock
at the date of exercise over an exercise price established by the Committee on
the date of grant.

 

4



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“STOCK OPTION” means an Incentive Stock Option and/or a Non-Qualified Stock
Option.

“SUBSIDIARY” means any corporation or entity in which the Company directly or
indirectly owns or controls 50% or more of the equity securities issued by such
corporation or entity having the power to vote for the election of directors.

 

3. EFFECTIVE DATE AND TERM

(a) EFFECTIVE DATE. The Plan shall be effective on June 10, 2009, subject to the
approval by the shareholders of the Company at the 2009 annual meeting of
shareholders or any adjournments thereof.

(b) TERM. The Plan shall remain in effect until June 10, 2019, unless sooner
terminated by the Board. Notwithstanding the foregoing, upon termination of the
Plan, all Awards outstanding under the Plan will continue to have full force and
effect in accordance with the terms and conditions of the Award Agreements
evidencing such Awards.

 

4. SHARES OF COMMON STOCK SUBJECT TO PLAN

(a) MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. The
Aggregate Share Limit, subject to adjustment as provided in Section 4(b) of the
Plan, shall be four million shares (4,000,000). The number of shares of Common
Stock to which an Award relates shall be counted against the Aggregated Share
Limit at the time of the grant of the Award. If any Award under the Plan is
cancelled by mutual consent or terminates, expires or is forfeited for any
reason without having been exercised or settled in full, or if shares of Common
Stock pursuant to an Award are forfeited pursuant to the restrictions applicable
to the Award, or if an Award is settled in the form of cash, cash equivalents or
other property other than shares of Common Stock, the number of shares subject
thereto shall again be available for purposes of the Plan. Notwithstanding the
foregoing, the following shares of Common Stock shall not become available for
purposes of the Plan:

(i) shares of Common Stock previously owned or acquired by the Participant that
are delivered to the Company, or withheld from settlement of an Award, to pay
the exercise price;

(ii) shares of Common Stock that are delivered or withheld for purposes of
satisfying an income tax or social insurance contribution withholding
obligation; or

(iii) shares of Common Stock reserved for issuance upon the grant of an SAR that
exceed the number of shares actually issued upon exercise.

The shares of Common Stock which may be issued under the Plan may be authorized
and unissued shares or issued shares which have been reacquired by the Company.
No fractional shares of Common Stock shall be issued under the Plan.

(b) ADJUSTMENTS UPON CHANGES IN CAPITAL STRUCTURE. In the event of any change in
the capital structure, capitalization or Common Stock of the Company such as a
stock dividend, stock split, recapitalization, merger, consolidation, split-up,
combination or exchange of shares or other form of reorganization, or any other
change affecting the Common Stock, such proportionate adjustments, if any, as
the Board in its discretion may deem appropriate to reflect such change shall be
made with respect to: (i) the Aggregate Share Limit and any other share
limitations provided under the Plan; (ii) the number of shares of Common Stock
subject to any outstanding or other Award made to any individual Participant
under the Plan; (iii) the per share exercise price in respect of any outstanding
Stock Options; (iv) the number of shares of Common Stock and the number of
Restricted Stock Units or the value of such Restricted Stock Units, as the case
may be, which are the subject of other Awards then outstanding under the Plan;
and (v) any other term or condition of any grant affected by any such change;
provided however

 

5



--------------------------------------------------------------------------------

that such adjustments be made in accordance with the rules and regulations of
Section 409A of the Code and provided further that no such adjustment shall be
authorized to the extent that such authority would cause the Plan to violate
Section 422(b)(1) of the Code and with respect to any Award no such adjustment
shall be authorized to the extent that such authority would be inconsistent with
the Plan’s meeting the requirements of Section 162(m) of the Code.
Notwithstanding the foregoing, any adjustments made pursuant to this section
that are considered “deferred compensation” under Section 409A of the Code shall
be made in compliance with the requirements of Section 409A of the Code and any
adjustments that are not considered “deferred compensation” subject to
Section 409A of the Code shall be made in such manner as to ensure that after
such adjustment, the Awards either (A) continue not to be subject to
Section 409A of the Code or (B) comply with the requirements of Section 409A of
the Code.

(c) NO REPRICINGS OR EXCHANGES WITHOUT SHAREHOLDER APPROVAL. Except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, or exchange of shares), the Committee shall neither lower
the exercise price of a Stock Option or an SAR, nor grant any Award or provide
cash in replacement of a cancelled Stock Option or SAR that had been granted at
a higher exercise price, without the prior approval of the Company’s
shareholders.

 

5. ADMINISTRATION

(a) THE COMMITTEE. The Plan shall be administered by the Committee. A majority
of the members of the Committee shall constitute a quorum for the transaction of
business and the acts of a majority of the members present at any meeting at
which a quorum is present shall be the acts of the Committee. Any one or more
members of the Committee may participate in a meeting by conference telephone or
similar means where all persons participating in the meeting can hear and speak
to each other, which participation shall constitute presence in person at such
meeting. Action approved in writing by a majority of the members of the
Committee then serving shall be fully as effective as if the action had been
taken by unanimous vote at a meeting duly called and held. The Company shall
make grants and effect Awards under the Plan in accordance with the terms and
conditions specified by the Committee, which terms and conditions shall be set
forth in Award Agreements and/or other instruments in such forms as the
Committee shall approve.

(b) COMMITTEE POWERS. The Committee shall have full power and authority to
operate and administer the Plan in accordance with its terms. The powers of the
Committee include, but are not limited to:

(i) select Participants from among Employees;

(ii) establish guidelines, criteria and overall numbers of and limits of Awards;

(iii) establish the types of, and the terms and conditions of, all Awards made
under the Plan, subject to any applicable limitations set forth in, and
consistent with the express terms of, the Plan;

(iv) make grants, conditionally or unconditionally, and pay or otherwise effect
Awards subject to, and consistent with, the express provisions of the Plan;

(v) establish Performance Goals, Performance Measures and Performance Periods,
subject to, and consistent with, the express provisions of the Plan;

(vi) reduce the amount of any Award;

(vii) prescribe the form(s) of Award Agreements and other instruments evidencing
Awards under the Plan;

(viii) pay and to defer payment of Awards on such terms and conditions, not
inconsistent with the express terms of the Plan, as the Committee shall
determine;

(ix) direct the Company to make conversions, accruals and payments pursuant to
the Plan;

(x) determine whether, to what extent and under what circumstances an Award may
be settled, cancelled, forfeited, accelerated, exchanged, deferred (in
accordance with the requirements of Section 409A of the Code) or surrendered;

 

6



--------------------------------------------------------------------------------

(xi) construe and interpret the Plan and make any determination of fact incident
to the operation of the Plan;

(xii) promulgate, amend and rescind rules and regulations relating to the
implementation, operation and administration of the Plan;

(xiii) accelerate the date on which any Award may be exercised and may
accelerate the vesting of any shares of Common Stock subject to any Award or
previously acquired shares by the exercise of any Stock Option subject to
restriction of plan and in compliance with 409A);

(xiv) delegate responsibility for Plan operation, management and administration
on such terms consistent with the Plan, as the Committee may establish;

(xv) delegate to other persons the responsibility for prescribing the form(s) of
Award Agreements and other instruments evidencing Awards under the Plan;

(xvi) engage the services of persons and firms, including banks, consultants,
insurance companies and broker-dealers in furtherance of the Plan’s activities;
and

(xvii) make all other determinations and take all other actions as the Committee
may deem necessary or advisable for the administration and operation of the
Plan.

The Committee may, in its sole discretion, delegate to one or more Executive
Officers the power to select Participants from among the Employees provided that
at the time of such grant no recipient of such grants shall be an Executive
Officer. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award granted thereunder in
the manner and to the extent that it shall deem necessary or advisable to carry
the Plan into effect and shall be the sole and final judge of such necessity or
advisability.

(c) BINDING ACTION. Any determination, decision or action of the Committee in
connection with the construction, interpretation, administration or application
of the Plan, and of any Award Agreement, shall be final, conclusive and binding
upon all Participants, and all persons claiming through Participants, affected
thereby. No Committee member or delegate thereof shall be liable for any action
taken or determination made, or which the Committee member or delegate fails to
take or make, in good faith with respect to the Plan or any Awards granted
thereunder.

(d) ADMINISTRATIVE ACCOUNTS. For the purpose of accounting for Stock Options,
SARs, Restricted Stock, Restricted Stock Units, Performance Awards or Other
Stock-Based Awards where settlement is deferred into the future, the Company
shall establish bookkeeping accounts evidencing the shares of Common Stock
underlying such Awards and bearing the name of each Participant receiving such
Awards. Each account shall be unsecured and unfunded, unless otherwise
determined by the Committee in accordance with the terms of the Plan.

(e) CERTIFICATIONS. In respect of each grant under the Plan to a Covered
Employee which the Committee intends to be “performance-based compensation”
under Section 162(m) of the Code, the Plan and the related Award Agreement shall
be construed to confirm such intent, and to conform to the requirements of
Section 162(m) of the Code, and the Committee shall certify in writing (which
writing may include approved minutes of a meeting of the Committee) that the
applicable Performance Goal(s), determined using the Performance Measure
specified in the related Award Agreement, was attained during the relevant
Performance Period at a level that equaled or exceeded the level required for
the payment of such Award in the amount proposed to be paid and that such Award
does not exceed any applicable Plan limitation.

(f) AWARDS TO EMPLOYEES OUTSIDE OF THE UNITED STATES. The Committee may grant
Awards to Employees who reside in countries outside of the United States.
Notwithstanding anything in the Plan to the contrary, the Committee may, in its
sole discretion:

(i) amend or vary the terms of the Plan in order to conform such terms with the
requirements of each country where a Subsidiary is located;

(ii) amend or vary the terms of the Plan in each country where a Subsidiary is
located as it considers necessary or desirable to take into account or to
mitigate or reduce the burden of taxation and social insurance contributions for
Participants and/or the Subsidiary; or

 

7



--------------------------------------------------------------------------------

(iii) amend or vary the terms of the Plan in a country where the Subsidiary is
located as it considers necessary or desirable to meet the goals and objectives
of the Plan.

The Committee may, where it deems appropriate in its sole discretion, establish
one or more sub-plans of the Plan for these purposes. The Committee may, in its
sole discretion, establish administrative rules and procedures to facilitate the
operation of the Plan in such jurisdictions. The terms and conditions contained
herein which are subject to variation in a country shall be reflected in a
written attachment to the Plan for each Subsidiary in such country. To the
extent permitted under applicable law, the Committee may delegate its authority
and responsibilities hereunder to one or more Executive Officers of the Company.

 

6. GRANT OF AWARDS

(a) AWARDS TO EMPLOYEES. The Committee may, in its sole discretion, grant Awards
to any Employee under the Plan and to establish the terms and conditions
applicable to such Awards.

(b) AWARDS TO OUTSIDE DIRECTORS. The Board (in lieu of the Committee) may, in
its sole discretion, grant Awards under the Plan to Outside Directors, and to
establish the terms and conditions applicable to such Awards. All references in
this Plan to the Committee, insofar as they relate to Awards to Outside
Directors, shall be deemed references to the Board. The Board shall be
responsible for administering and construing such Awards in substantially the
same manner that the Committee administers and construes Awards to Employees.

 

7. STOCK OPTIONS

(a) IN GENERAL. The Committee may grant Stock Options under the Plan, which may
be Incentive Stock Options or Non-Qualified Stock Options. All Stock Options
shall be subject to the terms and conditions of the Plan and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee or designated Executive Officers shall determine in
accordance with personnel policies developed by the Company. Stock Options may
be granted in addition to, or in tandem with or independent of other Awards
under the Plan.

(b) ELIGIBILITY AND LIMITATIONS. An Employee may be granted an Incentive Stock
Option or a Non-Qualified Stock Option under the Plan. An Outside Director may
be granted a Non-Qualified Stock Option under the Plan. The Committee shall
determine, in its discretion, the Employees and Outside Directors to whom Stock
Options will be granted, the timing of such grants, and the number of shares of
Common Stock subject to each Stock Option granted; provided (i) the maximum
number of shares of Common Stock in respect of which Stock Options may be
granted to any individual Employee during any fiscal year shall be three-hundred
thousand shares (300,000), and (ii) in respect of Incentive Stock Options, the
aggregate Fair Market Value, determined as of the date the Incentive Stock
Option is granted, of the shares of Common Stock with respect to which an
Incentive Stock Option becomes exercisable for the first time by a Participant
during any calendar year shall not exceed $100,000, or such other limit as may
be required under the Code, except that, if authorized by the Committee and
provided for in the related Award Agreement, any portion of an Incentive Stock
Option that cannot be exercised as such because of this limitation may be
converted into and exercised as a Non-Qualified Stock Option.

(c) EXERCISE PRICE. The per share exercise price of each Stock Option granted
under the Plan shall be determined by the Committee at the time of grant, but in
no event shall the per share exercise price of any Stock Option be less than
100% of the Fair Market Value of the Common Stock on the date of the grant of
such Stock Option.

(d) TERM. The term of each Stock Option shall be fixed by the Committee;
provided, the term of an Incentive Stock Option shall not exceed ten years from
the date of grant.

(e) EXERCISABILITY. A Stock Option shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
at the date of grant; provided, however,

 

8



--------------------------------------------------------------------------------

that no Stock Option shall be exercisable during the first year after the date
such Stock Option is granted. No Stock Option may be exercised unless the holder
thereof is at the time of such exercise an Employee or Outside Director and has
been continuously an Employee or Outside Director since the date such Stock
Option was granted, except that the Committee or designated Executive Officers
may permit the exercise of any Stock Option for any period following the
Participant’s termination of employment or directorship not in excess of the
original term of the Stock Option on such terms and conditions as it shall deem
appropriate and specified in the related Award Agreement.

(f) METHOD OF EXERCISE. A Stock Option may be exercised, in whole or in part, by
giving notice of exercise to the Company, in such form(s) as may be established
by the Committee, specifying the number of shares of Common Stock to be
purchased. Such notice shall be accompanied by payment in full of the exercise
price, plus any required withholding taxes, by any combination of the following
methods of exercise as may be permitted by the Committee in its sole discretion
and specified in the Participant’s Award Agreement:

(i) cash;

(ii) by surrender to the Company (either by actual delivery or attestation to
the ownership) of shares of Common Stock with an aggregate Fair Market Value on
the date of exercise that is equal to or less than the aggregate exercise price
and payment of cash to the extent of any remaining balance of the aggregate
exercise price;

(iii) by a net exercise arrangement pursuant to which the Company will reduce
the number of shares of Common Stock issued upon exercise by the largest whole
number of shares of Common Stock with an aggregate Fair Market Value on the date
of exercise that is equal to or less than the aggregate exercise price and will
receive cash from the Participant to the extent of any remaining balance of the
aggregate exercise price; or

(iv) by delivery of irrevocable instructions to a broker designated by the
Committee to deliver promptly to the Company an amount equal to the aggregate
exercise price for the shares of Common Stock being purchased, along with any
applicable tax withholdings, subject to applicable law (“broker-assisted
exercise”).

For the sake of clarity, the Committee shall have the discretionary authority to
grant Stock Options that do not entitle a Participant to use all of the
foregoing methods of exercise, and the Committee shall have the discretionary
authority to limit a Participant to a particular method of exercise.

(g) LIMITATION ON MAXIMUM VALUE. Notwithstanding the foregoing, the Committee
may establish, at the date of grant, terms and conditions regarding any Stock
Option that limit the maximum value that a Participant may realize upon the
exercise of such Stock Option as determined by reference to shares of Common
Stock, based on the Fair Market Value on the date of exercise.

 

8. STOCK APPRECIATION RIGHTS

(a) IN GENERAL. The Committee may grant SARs under the Plan. All SARs shall be
subject to the terms and conditions of the Plan and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee or designated Executive Officers shall determine in
accordance with personnel policies developed by the Company. SARs may be granted
in addition to, or in tandem with or independent of or other Awards under the
Plan.

(b) ELIGIBILITY AND LIMITATIONS. Any Employee or an Outside Director may be
granted SARs. The Committee shall determine, in its discretion, the Employees
and Outside Directors to whom SARs will be granted, the timing of such grants,
and the number of shares of Common Stock subject to each SAR granted; provided,
the maximum number of shares of Common Stock in respect of which SARs may be
granted to any individual Employee during any fiscal year shall be three-hundred
thousand shares (300,000).

(c) EXERCISE PRICE. The per share exercise price of each SAR granted under the
Plan shall be determined by the Committee prior to or at the time of grant, but
in no event shall the per share exercise price of any SAR be less than 100% of
the Fair Market Value of the Common Stock on the date of the grant of such SAR.

 

9



--------------------------------------------------------------------------------

(d) TERM. The term of each SAR shall be fixed by the Committee.

(e) EXERCISABILITY. An SAR shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
the date of grant; provided, however, that no SAR shall be exercisable during
the first year after the date of grant. No SAR may be exercised unless the
holder thereof is at the time of such exercise an Employee or Outside Director
and has been continuously an Employee or Outside Director since the date such
SAR was granted, except that the Committee or designated Executive Officers may
permit the exercise of any SAR for any period following the Participant’s
termination of employment or directorship not in excess of the original term of
the SAR on such terms and conditions as it shall deem appropriate and specified
in the related Award Agreement.

(f) FORM OF SETTLEMENT. An SAR may be settled in the form of shares of Common
Stock or in cash, as may be established by the Committee in its discretion and
specified in the related Award Agreement.

(g) LIMITATION ON MAXIMUM VALUE. Notwithstanding the foregoing, the Committee
may establish, at the date of grant, terms and conditions regarding any SAR that
limit the maximum value that a Participant may realize upon the exercise of such
SAR.

 

9. RESTRICTED STOCK AND RESTRICTED STOCK UNITS

(a) IN GENERAL. The Committee may grant Restricted Stock and Restricted Stock
Units under the Plan. All grants of Restricted Stock and Restricted Stock Units
shall be subject to the terms and conditions of the Plan and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee or designated Executive Officers shall determine in
accordance with personnel policies developed by the Company. Restricted Stock
and Restricted Stock Units may be granted in addition to, or in tandem with or
independent of other Awards under the Plan.

(b) ELIGIBILITY AND LIMITATIONS. Any Employee or an Outside Director may be
granted Restricted Stock and/or Restricted Stock Units under the Plan. The
Committee, in its sole discretion, shall determine whether a Restricted Stock
Grant and/or Restricted Stock Unit Grant shall be made, the Employee or Outside
Director to receive such grant, and the conditions and restrictions imposed on
such grant; provided, the maximum number of shares of Common Stock which may be
issued to any individual Employee as Restricted Stock and via Restricted Stock
Units during any fiscal year shall not exceed seventy-five thousand shares
(75,000), and the maximum value of shares of Common Stock any individual
Employee or Outside Director may receive as Restricted Stock and via Restricted
Stock Units in any fiscal year shall not exceed two and one-half million dollars
($2,500,000), determined using the Fair Market Value of the shares of Restricted
Stock and/or the shares of Common Stock underling the Restricted Stock Units as
of the date of the grant thereof.

(c) RESTRICTIONS FOR RESTRICTED STOCK. Shares of Restricted Stock issued to a
Participant may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of, except by will or the laws of descent and distribution,
for the Restricted Period beginning on the date on which the Award is granted.
The Committee may also impose such other restrictions, limitations and
conditions on the shares or the release of the restrictions thereon as it deems
appropriate. In determining the Restricted Period of an Award, the Committee may
provide that the foregoing restrictions shall lapse with respect to specified
percentages of the awarded shares on specified dates following the grant date of
such Award or all at once. The Restricted Period applicable to Restricted Stock
granted to Employees or Outside Directors shall, in the case of a time-based
restriction, be not less than one (1) year, with no more frequent than ratable
vesting over such period.

(d) RESTRICTIONS FOR RESTRICTED STOCK UNITS. The Restricted Period applicable to
Restricted Stock Units granted to Employees shall, in the case of a time-based
restriction, be not less than one (1) year, with no more frequent than ratable
vesting over such period. The Committee may also impose

 

10



--------------------------------------------------------------------------------

such other restrictions, limitations and conditions on the Restricted Stock
Units or the release of the restrictions thereon as it deems appropriate. In
determining the Restricted Period of an Award, the Committee may provide that
the foregoing restrictions shall lapse with respect to specified percentages of
the Restricted Stock Units on specified dates following the grant date of such
Award or all at once.

(e) SETTLEMENT. Upon lapse of the Restricted Period and if all conditions have
been satisfied and any applicable Performance Goals attained, the shares of
Restricted Stock shall become freely-transferable and non-forfeitable, and the
shares of Common Stock underlying a Restricted Stock Unit will be made available
to the Participant, subject to satisfaction of applicable withholding tax
requirements; provided, that the Committee may, in its discretion, require
(i) the further deferral of any Restricted Stock or shares of Common Stock
underlying a Restricted Stock Unit beyond the initially specified Restricted
Period subject to the conditions set forth in Section 12, (ii) that the
Restricted Stock be retained by the Company, and (iii) that the Participant
receive a cash payment in lieu of unrestricted shares of Common Stock.

(f) RIGHTS AS A SHAREHOLDER. Except as otherwise provided in an Award Agreement,
a Participant shall have, with respect to shares of Restricted Stock, all of the
rights of a shareholder of the Company, including the right to vote the shares
and receive any cash dividends paid thereon. Stock dividends distributed with
respect to shares of Restricted Stock shall be treated as additional shares
under the Restricted Stock grant and shall be subject to the restrictions and
other terms and conditions set forth therein. A Participant holding a Restricted
Stock Unit shall not have any rights of a shareholder of the Company until such
time as the shares of Common Stock underlying the Restricted Stock Unit grant
are delivered to Participant. The Committee has discretion to determine whether,
to what extent and on what terms and conditions the applicable Participant shall
be entitled to receive dividend equivalents (in the form of cash, Common Stock
or other property) corresponding to the dividends payable on the shares of
Common Stock underlying the Restricted Stock Unit.

 

10. PERFORMANCE AWARDS

(a) ELIGIBILITY AND TERMS. The Committee may grant, to Employees, Awards under
the Plan, including Stock Options, SARs, Restricted Stock, Restricted Stock
Units and Other Stock-Based Awards, which may be earned in whole or in part upon
the attainment of Performance Goals established by the Committee (“Performance
Awards”). Outside Directors may not receive Performance Awards under the Plan.
Performance Awards may be settled in shares of Common Stock or in cash, as the
Committee may establish in its sole discretion, and shall contain such
additional terms and conditions, not inconsistent with the express provisions of
the Plan, as the Committee or designated Executive Officers shall determine in
accordance with personnel policies developed by the Company. The Committee
shall, in its sole discretion, determine the Employees eligible to receive
Performance Awards. At the time each Performance Award is granted, the Committee
shall establish the Performance Period, the Performance Measure and the
Performance Goals in respect of such Performance Awards. Performance Awards may
be made alone, in addition to, in tandem with, or independent of other Awards
under the Plan.

(b) LIMITATIONS. The maximum number of shares of Common Stock which may be the
subject of Performance Awards made to any individual Employee in respect of any
Performance Period or during any fiscal year shall be seventy-five thousand
shares (75,000). The maximum value any individual Employee may receive during
any fiscal year as Performance Awards shall not exceed two and one-half million
dollars ($2,500,000), determined using the Fair Market Value of such Performance
Awards as of the last day of the applicable Performance Period(s) or as of the
date(s) of the payment thereof, whichever is higher.

(c) PERFORMANCE GOALS, PERFORMANCE MEASURES AND PERFORMANCE PERIODS. Each
Performance Award shall provide that, in order for a Participant to receive all
or a portion of the shares of Common Stock subject to such Performance Award,
the Company must achieve certain Performance Goals over a designated Performance
Period having a minimum duration of one year, with attainment of the Performance
Goals determined using specific Performance Measures. The Performance Goals and
Performance Period shall be established by the Committee in its sole discretion.
The Committee shall establish Performance Measures for each Performance Period
for determining the portion of the Performance Award which will be earned or
forfeited based on the extent to which the Performance Goals

 

11



--------------------------------------------------------------------------------

are achieved or exceeded. In establishing Performance Goals, the Committee may
use Performance Measures based on any one, or on any combination, of the
following Company performance factors as the Committee deems appropriate:

(i) cumulative net income per diluted share;

(ii) cumulative net income;

(iii) return on sales;

(iv) total shareholder return;

(v) return on assets;

(vi) economic value added;

(vii) cash flow;

(viii) return on equity;

(ix) return on capital employed;

(x) cumulative operating income (which shall equal consolidated sales minus cost
of goods sold and selling, general and administrative expense); and

(xi) achievement of explicit strategic objectives or milestones.

Performance Goals may include minimum, maximum and target levels of performance,
with the size of Performance Award based on the level attained. Once established
by the Committee and specified in the Award Agreement, and if and to the extent
provided in or required by the Award Agreement, the Performance Goals and the
Performance Measure in respect of any Performance Award shall not be changed.
The Committee may, in its discretion, eliminate or reduce (but not increase) the
amount of any Performance Award that otherwise would be payable to a Participant
upon attainment of the Performance Goal(s).

(d) CODE SECTION 162(m) PROVISIONS. Notwithstanding any other provision of this
Plan, if the Committee grants a Performance Award to a Participant who is then
an Executive Officer of the Company and that such Participant is, or is likely
to be as of the end of the tax year in which the Company would ordinarily claim
a tax deduction in connection with such Performance Award, a Covered Employee,
the Committee may provide that this provision shall be applicable to such
Performance Award. If a Performance Award is subject to this provision, the
lapsing of restrictions thereon and the distribution of cash, shares of Common
Stock or other property pursuant thereto, as applicable, shall be subject to the
achievement of one or more Performance Goals established by the Committee, which
shall be based on the attainment of specified levels of one or any combination
of the Performance Measures set forth above, of the Company or the Subsidiary or
region of the Company and may be stated relative to the performance of other
corporations. Such Performance Goals shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code. Notwithstanding any provision of this Plan with
respect to any Performance Award that is subject the provisions hereunder, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Performance Award, and the Committee may not waive the achievement of the
applicable Performance Goals except in the case of the death or Disability of
the Participant, or under such other conditions where such waiver will not
jeopardize the treatment of other Performance Awards as “performance-based
compensation” under Section 162(m) of the Code. The Committee shall have the
power to impose such other restrictions on Awards as it may deem necessary or
appropriate to ensure that such Performance Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.

 

11. OTHER STOCK-BASED AWARDS

The Committee may grant, to Employees, Other Stock-Based Awards that are valued
in whole or in part by reference to, or are otherwise based upon shares of
Common Stock, either alone or in addition to other Awards granted under this
Plan. Other Stock-Based Awards may be settled in shares of Common Stock, cash or
any other form of property, as the Committee shall determine in its sole
discretion. Subject

 

12



--------------------------------------------------------------------------------

to this Plan, the Committee shall have sole and complete authority to determine
the Employees and Outside Directors to whom and the time or times at which Other
Stock-Based Awards shall be made, the number of shares of Common Stock to be
granted pursuant to such Other Stock-Based Awards and all other terms and
conditions of Other Stock-Based Awards. Other Stock-Based Awards shall be
subject to such other terms and conditions as the Committee shall deem advisable
or appropriate, consistent with this Plan as herein set forth. Unless the
Committee determines otherwise to address specific considerations, Other
Stock-Based Awards granted to Employees or Outside Directors shall have a
vesting period of not less than one year.

 

12. DEFERRALS

The Committee may, whether at the time of grant or at anytime thereafter prior
to payment or settlement of an Award, require a Participant to defer, or permit
(subject to such conditions as the Committee may from time to time establish) a
Participant to elect to defer, receipt of all or any portion of any payment of
cash or shares of Common Stock that would otherwise be due to such Participant
in payment or settlement of any Award under the Plan. If any such deferral is
required by the Committee (or is elected by the Participant with the permission
of the Committee), the Committee shall establish rules and procedures for such
payment deferrals intended to cause the deferral to be either exempt from or in
compliance with the rules and regulations of Section 409A of the Code. In any
event, neither the Committee nor the Board shall have the authority to establish
rules or procedures that would cause an Award that is not intended to be subject
to Section 409A of the Code on the grant date to become subject thereto. The
Committee may provide for the payment or crediting of interest, at such rate or
rates as it shall in its discretion deem appropriate, on such deferred amounts
credited in cash and the payment or crediting of dividend equivalents in respect
of deferred amounts credited in common stock equivalents. Deferred amounts may
be paid in a lump sum or in installments in the manner and to the extent
permitted, and in accordance with rules and procedures established, by the
Committee. For purposes of clarity, an Award to an Outside Director may not be
deferred pursuant to the provisions of this Section 12.

 

13. NON-TRANSFERABILITY OF AWARDS

Unless the Committee determines otherwise at the time an Award is granted,
Awards may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised during the Participant’s lifetime only by the Participant
or, if permissible under applicable law, by the Participant’s guardian or legal
representative. An Award and all rights thereunder shall terminate immediately
if a Participant attempts to sell, pledge, assign, hypothecate, transfer or
otherwise dispose of an Award or any rights therein to any person except as
permitted herein or pursuant to the terms of such Award. Notwithstanding the
foregoing, the Committee may, in its sole discretion and on and subject to such
terms and conditions as it shall deem appropriate, which terms and conditions
shall be set forth in the related Award Agreement: (i) authorize a Participant
to transfer all or a portion of any Award granted to such Participant; provided,
that in no event shall any transfer be made to any person or persons other than
such Participant’s spouse, children or grandchildren, or a trust for the
exclusive benefit of one or more such persons, which transfer must be made as a
gift and without any consideration; and (ii) provide for the transferability of
a particular grant or Award pursuant to a qualified domestic relations order.
All other transfers and any re-transfer by any permitted transferee are
prohibited and any such purported transfer shall be null and void. Each Award
which becomes the subject of permitted transfer (and the Participant to whom it
was granted by the Company) shall continue to be subject to the same terms and
conditions as were in effect immediately prior to such permitted transfer. The
Participant shall remain responsible to the Company for the payment of all
withholding taxes including but not limited to those incurred as a result of any
grant, vesting or exercise of such Award, as applicable. In no event shall any
permitted transfer of an Award create any right in any party in respect of any
Award, other than the rights of the qualified transferee in respect of such
Award specified in the related Award Agreement.

 

14. CHANGE IN CONTROL

(a) EFFECT ON AWARDS. In the event of a Change in Control (as defined below) of
the Company, except as the Board comprised of a majority of continuing Directors
may expressly provide otherwise, and notwithstanding any other provision of the
Plan to the contrary: (i) all Stock Options then

 

13



--------------------------------------------------------------------------------

outstanding shall become fully exercisable as of the date of the Change in
Control, whether or not then exercisable; (ii) all restrictions and conditions
in respect of all Restricted Stock and Restricted Stock Unit Grants then
outstanding shall be deemed satisfied as of the date of the Change in Control;
and (iii) all Performance Awards and Awards shall be deemed to have been fully
earned, at the maximum amount of the award opportunity specified in the Award
Agreement, as of the date of the Change in Control.

(b) CHANGE IN CONTROL DEFINED. For purposes of this Section 14 of the Plan,
Change in Control means a transaction of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act, or any successor provision thereto, whether or not the
Company is then subject to such reporting requirement; provided that, without
limitation, such a Change in Control shall be deemed to have occurred if:
(i) any Person or Group is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities (other than
the Company or any employee benefit plan of the Company; and, for purposes of
the Plan, no Change in Control shall be deemed to have occurred as a result of
the Beneficial Ownership or changes therein, of the Company’s securities by
either of the foregoing); (ii) there shall be consummated (A) any consolidation
or merger of the Company in which the Company is not the surviving or continuing
corporation or pursuant to which shares of common stock would be converted into
or exchanged for cash, securities or other property, other than a merger of the
Company in which the holders of common stock immediately prior to the merger
have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all, or substantially all, of the assets
of the Company other than any such transaction with entities in which the
holders of the Company common stock, directly or indirectly, have at least a 65%
ownership interest; (iii) the stockholders of the Company approve any plan or
proposal for the liquidation or dissolution of the Company; or (iv) as the
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets, proxy or consent solicitation
(other than by the Board), contested election or substantial stock accumulation,
the members of the Board immediately prior to the first public announcement
relating to such Control Transaction shall thereafter cease to constitute a
majority of the Board.

In the event that a payment or delivery of an Award following a Change in
Control would not be a permissible distribution event, within the meaning of
Section 409A(a)(2) of the Code or any regulations or other guidance issued
thereunder, then the payment or delivery shall be made on the earlier of (i) the
date of payment or delivery originally provided for such benefit; or (ii) the
date of termination of the Participant’s employment or service with the Company
or six months after such termination in the case of a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i).

 

15. AMENDMENT AND TERMINATION

The Board may at any time terminate the Plan, except with respect to Awards then
outstanding. The Board may amend the Plan at any time and from time to time in
such respects as the Board may deem necessary or appropriate without approval of
the shareholders, unless such approval is necessary in order to comply with
applicable laws, including the Exchange Act, NASDAQ or stock exchange rules on
which prices for the Common Stock are quoted at any given time, the Code and the
analogous applicable laws of any other country or jurisdiction where Awards are
granted under the Plan. In no event may the Board amend the Plan without the
approval of the shareholders to: (i) increase the Aggregate Share Limit;
(ii) increase any limitation set forth in the Plan on the number of shares of
Common Stock which may be issued, or the aggregate value of Awards which may be
made, issued, or received, in respect of any type of grant to all Participants
during the term of the Plan or to any individual Participant during any
specified period; (iii) reduce the minimum exercise price for Stock Options; or
(iv) change the Performance Measure criteria identified at Section 10 of the
Plan.

 

16. MISCELLANEOUS

(a) WITHHOLDING TAXES. All Awards granted under the Plan will be made subject to
any applicable withholding for taxes of any kind. The Company shall have the
right to deduct from any amount payable under the Plan, including delivery of
shares of Common Stock to be made under the Plan, all

 

14



--------------------------------------------------------------------------------

federal, state, city, local or foreign taxes of any kind required by law to be
withheld with respect to such payment (including social insurance contributions)
and to take such other actions as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such taxes. If shares of Common
Stock are used to satisfy withholding taxes, such shares shall be valued based
on the Fair Market Value thereof on the date when the withholding for taxes is
required to be made. The Company shall have the right to require a Participant
to pay cash to satisfy withholding taxes as a condition to the payment or
settlement of any amount (whether in cash or shares of Common Stock) under the
Plan.

(b) NO RIGHT TO EMPLOYMENT. Neither the adoption of the Plan nor the grant of
any Award shall confer upon any Employee any right to continued employment with
the Company or any Subsidiary, nor shall it interfere in any way with the right
of the Company or any Subsidiary to terminate the employment of any Employee at
any time, with or without cause.

(c) UNFUNDED PLAN. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any contractual obligations that
may be effected pursuant to the Plan. No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.

(d) PAYMENTS TO TRUST. The Committee is authorized to cause to be established a
trust agreement or several trust agreements where under the Committee may make
payments of amounts due or to become due to Participants in the Plan.

(e) OTHER COMPANY BENEFIT AND COMPENSATION PROGRAMS. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
any termination indemnity or severance pay law of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
pension or other employee benefit plan or similar arrangement provided by the
Company or any Subsidiary, unless (i) expressly so provided by such other plan
or arrangement or (ii) the Committee expressly determines that an Award or a
portion thereof should be included as recurring compensation. Nothing contained
in the Plan shall prohibit the Company or any Subsidiary from establishing other
special awards, incentive compensation plans, compensation programs and other
similar arrangements providing for the payment of performance, incentive or
other compensation to Employees. Payments and benefits provided to any Employee
under any other plan, including, without limitation, any stock option, stock
award, restricted stock, deferred compensation, savings, retirement or other
benefit plan or arrangement, shall be governed solely by the terms of such other
plan.

(f) REQUIREMENTS OF LAW. The granting of Awards and the issuance of shares of
Common Stock or cash payouts under this Plan will be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies or
national securities exchanges as may be required.

(g) SECURITIES LAW COMPLIANCE. As to any Participant who is, on the relevant
date, an Executive Officer, Director or ten percent Beneficial Owner of any
class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, all as defined under Section 16 of the Exchange
Act, transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act or any successor rule. To the
extent any provision of this Plan or action by the Committee fails to so comply,
it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.

No Stock Option granted pursuant to this Plan shall be exercisable in whole or
in part, and no shares of Common Stock shall be issued pursuant to an Award, if
such exercise or issuance would, in the opinion of counsel for the Company,
violate the Securities Act of 1933 (or other federal or state statutes having
similar requirements), as in effect at that time. Each Award shall be subject to
the further requirement that, if at any time the Board shall determine in its
discretion that the listing or qualification of the shares of Common Stock
subject to such Award under any securities exchange requirements or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the issue of
shares of Common Stock thereunder, such Award may not be exercised and no shares
of Common Stock may be issued in whole or in part unless such listing,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Board.

 

15



--------------------------------------------------------------------------------

(h) CODE SECTION 409A COMPLIANCE. Notwithstanding any provision of the Plan, to
the extent that any Award would be subject to Section 409A of the Code, no such
Award may be granted if it would fail to comply with the requirements set forth
in Section 409A of the Code. To the extent that the Committee determines that
the Plan or any Award is subject to Section 409A of the Code and fails to comply
with the requirements of Section 409A of the Code, notwithstanding anything to
the contrary contained in the Plan or in any Award Agreement, the Committee
reserves the right to amend or terminate the Plan and/or amend, restructure,
terminate, or replace the Award, without the consent of the Grantee, to cause
the Award to either not be subject to Section 409A of the Code or to comply with
the applicable provisions of such section. In addition, for each Award subject
to Section 409A of the code, a termination of employment or service with the
Company and its Subsidiaries shall be deemed to have occurred under the Plan
with respect to such award on the first day on which an individual has
experienced a “separation from service” within the meaning of Section 409A of
the Code.

(i) SEVERABILITY. In the event any provision of the Plan shall be held to be
invalid or unenforceable for any reason, such invalidity or unenforceability
shall not affect the remaining provisions of the Plan.

(j) TRANSITION—The Plan replaces and supersedes the Amended and Restated 2000
Equity Incentive Plan of Tech Data Corporation, as amended (the “Prior Plan”),
which shall automatically terminate when the Plan becomes effective; provided,
that such termination shall not affect any grants or awards then outstanding
under the Prior Plan.

(k) GOVERNING LAW. The Plan shall be governed by and construed in accordance
with the laws of the State of Florida.

*    *    *    *    *

 

16